Citation Nr: 0423512	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  96-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967, and may have had periods of reserve duty thereafter.  
The veteran does not contend to have incurred or aggravated 
hearing loss during a period of reserve duty.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

This case was the subject of Board remands dated in November 
1997, August 2001, and September 2003.

This case was further the subject of a July 1997 hearing 
before a Member of the Board of Veterans Appeals.  Pursuant 
to the August 2001 Board remand, the veteran was advised by 
the RO in September 2001 and May 2002 that the Board Member 
who conducted the hearing was no longer employed by the 
Board.  Accordingly, he had a right to a hearing before 
another member of the Board, for the reason that the Member 
who had conducted his prior hearing was no longer available 
to render a decision in this case.  See 38 C.F.R. § 20.707.  
As the veteran did not respond to these notifications, the 
Board finds that he has waived his right to a hearing before 
a current Veterans Law Judge.
 

FINDINGS OF FACT

1.  The veteran had combat duty in Vietnam and, as a result, 
was exposed to excessive noise or acoustic trauma during that 
time.

2.  The service medical records show no hearing loss in the 
left ear; medical evidence shows that the veteran's left ear 
hearing loss was not present until many years post-service; 
there is no competent evidence that links his hearing loss of 
the left ear to any incident of service, to include acoustic 
trauma.

3.  The medical evidence shows that the veteran had a hearing 
loss disability in the right ear upon entry onto active duty; 
there is no lay or medical evidence to show that his pre-
existing right ear hearing loss increased in severity during 
service; there is no competent evidence to show that 
additional post-service right ear hearing loss, first shown 
many years after service, is attributable to any incident of 
service, to include acoustic trauma.


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was not incurred in or 
aggravated by active service, nor may sensorineural left ear 
hearing loss be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 
5107 (West  2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2003).

2.  Hearing loss of the right ear, which clearly and 
unmistakably pre-existed service, was not aggravated therein.  
38 U.S.C.A. §§ 1110, 1153, 1154(b), 5107 (West  2002); 38 
C.F.R. §§ 3.303, 3.306, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 1995 rating decision, the March 1996 
Statement of the Case, discussions at a July 1997 Board 
hearing, the June 2000, August 2002, January 2003, and March 
2004 Supplemental Statements of the Case, letters sent to the 
veteran by the RO, and the Board's remands dated in November 
1997, August 2001, and September 2003, adequately informed 
him of the information and evidence needed to substantiate 
his claims and complied with VA's notification requirements. 

The Statement of the Case, Board remands, and Supplemental 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claims for service connection for 
left and right ear hearing loss.  Further, November 1997, May 
1998, September 2001, and May 2002 letters from the RO to the 
veteran informed him of the type of evidence that would 
substantiate his claim (an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; a 
current disability; and a relationship between the current 
disability and an injury, disease or event in service); that 
he could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  He was 
additionally informed that he could obtain and submit private 
evidence in support of his claim, and that he could have the 
RO obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by multiple letters and asked him to identify all 
medical providers who treated him for hearing loss.  The RO 
has obtained all identified evidence.

In addition, the case was remanded by the Board September 
2001 for additional development of the evidence, including 
obtaining a medical examination and opinion, and again in 
September 2003, for clarification and elaboration of the 
medical opinion.  A review of the record shows that the RO 
has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).  Moreover, as is reflected in the 
analysis section of this decision, the Board concludes that 
the December 2002 and March 2004 reports of medical 
examinations and opinions obtained by the RO, in conjunction 
with the other lay and medical evidence of record, provide 
sufficient competent medical evidence to decide the claims.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2002) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in March 1995, before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
In addition, the VA Secretary can show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant; 
the doctrine of harmless error is applicable  "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While none of the multiple 
notices provided to the appellant in this case were given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  
For example, in November 1997 and May 1998 RO letters to the 
veteran, the RO asked the veteran to inform the RO of  "any 
additional evidence that might bear upon your claim... for 
service connection for bilateral hearing loss...."  Obviously, 
this would include any relevant evidence in the veteran's 
possession, and had the veteran informed the RO of any such 
evidence, the implication of the letter, even if not 
explicitly stated, is to the effect that any such evidence 
should be provided by the veteran.  Similarly, in May 2002, 
the RO requested the veteran to notify for the RO any 
additional evidence not previously identified, and that 
either the veteran have the RO obtain such evidence or that 
he obtain such information and submit it to the RO himself.  
In the Board's view, this reasonably contemplates that he 
submit any evidence currently in his possession to the RO.  
Further, in a July 2004 letter informing him that his appeal 
had been certified to the Board, the Appeals Management 
Center informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Factual Background

As noted above, the veteran served on active duty from August 
1965 to August 1967.  The veteran's DD Form 214 and service 
department records verify that he had foreign service of 1 
year and 26 months, which included periods of exposure to 
combat with the enemy in Vietnam, and that he received combat 
wounds warranting two Purple Heart Medals.  He is service 
connected for post-traumatic stress disorder, tinnitus, and 
scars to the right forearm and wrist.

At the veteran's August 1965 service entrance examination, 
pure tone thresholds in the right ear were 10 decibels at 500 
hertz, 10 decibels at 1000 hertz, 10 decibels at 2000 hertz, 
30 decibels at 3000 hertz, and 40 decibels at 4000 hertz.  
Pure tone thresholds in the left ear were 10 decibels at 500 
hertz, 10 decibels at 1000 hertz, 10 decibels at 2000 hertz, 
15 decibels at 3000 hertz, and 15 decibels at 4000 hertz.  
The veteran's hearing was profiled as "1."

At his August 1967 service discharge examination, the 
veteran's hearing was measured as 15/15 for both spoken voice 
and whispered voice.  An audiological examination using an 
audiometer was not conducted.  The veteran's hearing was 
profiled as "1."

At a December 1975 service department audiological 
examination (apparently for purposes of reserve duty), pure 
tone thresholds in the right ear were 25 decibels at 500 
hertz, 10 decibels at 1000 hertz, 10 decibels at 2000 hertz, 
40 decibels at 3000 hertz, and 50 decibels at 4000 hertz.  
Pure tone thresholds in the left ear were 25 decibels at 500 
hertz, 15 decibels at 1000 hertz, 15 decibels at 2000 hertz, 
55 decibels at 3000 hertz, and 60 decibels at 4000 hertz.  
The veteran's hearing was profiled as "2."  In an 
associated history, the veteran indicated that he did not 
then have and had never had hearing loss.

At an October 1976 service department examination (apparently 
for purposes of reserve duty), the veteran's hearing was 
profiled as "1."  There is no indication that any type of 
hearing test was conducted in making this determination.

An October 1990 report of private hospitalization for an 
unrelated condition indicates the veteran to have had 
"normal hearing" on physical examination.

At a February 1994 VA audiological examination, pure tone 
thresholds in the right ear were 10 decibels at 500 hertz, 15 
decibels at 1000 hertz, 30 decibels at 2000 hertz, 70 
decibels at 3000 hertz, and 75 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear were 15 decibels at 500 
hertz, 20 decibels at 1000 hertz, 35 decibels at 2000 hertz, 
80 decibels at 3000 hertz, and 80 decibels at 4000 hertz.  
Pure tone averages of the 1000, 2000, 3000, and 4000 hertz 
thresholds were noted to be 48 decibels in the right ear and 
54 decibels in the left ear.  Speech recognition scores were 
88 percent in the right ear and 88 percent in the left ear.  
The diagnosis was normal hearing sensitivity through 1000 
hertz, with a mild to severe precipitous sensorineural 
hearing loss at 2000-8000 hertz bilaterally.  No history or 
medical opinion was associated with this diagnosis.

At a Board hearing in July 1997, the veteran described having 
13 months of combat service in Vietnam.  He described being 
subject to acoustic trauma during combat in the form of 
gunfire, grenades, and everything that goes along with it.  
He stated that he did not notice any loss of hearing during 
service, because at the time the only thing he thought about 
was staying alive.  He asserted that the first time he 
noticed hearing loss was in 1982 or 1983, during a physical, 
while working in security for Red River Army Depot (as a 
civilian), at which time he was informed that his hearing was 
going bad on the right side.

At a June 1998 VA examination, the veteran indicated that his 
duty in the military was as a day and night patrol; that 
during service he was exposed to rifle fire and grenades 
going off when in a fire fight; that post-service he drove a 
truck for 30 years; and that post-service occupational noise 
exposure included driving and being "in security at RRAD" 
[Red River Army Depot].

At a VA audiological examination in June 1998, pure tone 
thresholds in the right ear were 5 decibels at 500 hertz, 15 
decibels at 1000 hertz, 30 decibels at 2000 hertz, 70 
decibels at 3000 hertz, and 80 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear were 15 decibels at 500 
hertz, 20 decibels at 1000 hertz, 35 decibels at 2000 hertz, 
80 decibels at 3000 hertz, and 85 decibels at 4000 hertz.  
Speech recognition scores were 88 percent in the right ear 
and 88 percent in the left ear.    

Upon VA otologic examination in June 1998, the veteran was 
noted to feel that his hearing had become worse since 
discharge.  He was noted to be a truck driver and to have 
used firearms after service, indicated in the examiner's 
notation to have constituted "noise."  (Emphasis in 
original.)  Otologic examination was within normal limits.  
The diagnoses were bilateral sensorineural hearing loss, 
having become significantly worse after discharge, with 
additional loss probably not service related; and bilateral 
tinnitus.  (The veteran had been granted service connection 
for tinnitus in February 1998.) 

At a VA examination in December 2002, pure tone thresholds in 
the right ear were 15 decibels at 1000 hertz, 35 decibels at 
2000 hertz, 70 decibels at 3000 hertz, and 80 decibels at 
4000 hertz.  Pure tone thresholds in the left ear were 25 
decibels at 1000 hertz, 45 decibels at 2000 hertz, 80 
decibels at 3000 hertz, and 80 decibels at 4000 hertz.  Pure 
tone averages of the 1000, 2000, 3000, and 4000 hertz 
thresholds were noted to be 50 decibels in the right ear and 
58 decibels in the left ear.  Speech recognition scores were 
92 percent in the right ear and 88 percent in the left ear.    

On review of the claims file and the audiological results, 
the physician noted that the claims file did document the 
pre-existing hearing loss in the right ear.  He noted that at 
the time of separation from service, there was an indication 
that the veteran's hearing was normal, and that there was no 
evidence that the pre-existing hearing loss was aggravated or 
chronically worsened as a result of active service.  The 
otologic examination revealed cerumen impactions in both 
ears.  These impactions were removed under the operating 
microscope.  After removal, it was noted that both external 
auditory canals and tympanic membranes were normal.  The 
examiner noted the audiogram (discussed directly above) done 
at the VA facility on the day that the veteran was seen to 
reveal a bilateral high frequency sensorineural hearing loss.  
The physician's diagnoses were bilateral high frequency 
sensorineural hearing loss; bilateral tinnitus; and bilateral 
cerumen impactions.  The examiner commented that since there 
was no evidence from the claims file record that the veteran 
had a worsening of his pre-existing hearing loss while on 
active duty, it was his opinion that it was less likely than 
not that the veteran's hearing loss was related to military 
service.  

In March 2004, the VA physician who conducted the December 
2002 VA examination again reviewed the claims file, including 
the service medical records, to include the post-active-duty 
service department examinations.  His March 2004 follow-up 
opinion reads as follows:

The veteran was noted to have a 
preexisting hearing loss in the right ear 
at enlistment to active duty in 1965, 
which appeared to not worsen at active 
duty in 1967.  On 12/4/75 the veteran was 
noted to have a bilateral high frequency 
hearing loss recorded on his SF 88, which 
was designated as an exam for 
reenlistment in the USMCR.  However, I am 
unable to find evidence that hearing loss 
occurred or was aggravated in either ear 
during any period of active duty or 
inactive duty for training.  Therefore, 
it is my opinion that it is less likely 
than not that the veteran's preexisting 
hearing loss in the right ear was 
aggravated by acoustic trauma during 
active or inactive duty for training.  
Also, it is my opinion that it is less 
likely than not that the veteran's 
hearing loss in the left ear began during 
or is causally related to any incident of 
active or inactive duty for training, to 
include acoustic trauma.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.   38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, to include sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309. 

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Further, the Court of Appeals for Veterans Claims has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2002).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Davis 
v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991);  but see Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994) (holding special 
provisions applying to combat veterans create exception to 
rule requiring more than temporary or intermittent flare-
ups to show aggravation of underlying disability).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity 
during service.  Davis v. Principi, 276 F.3d 134 (Fed. 
Cir. 2002); Hunt, 1 Vet. App. at 292, 296 (1991); see also 
Browder v. Brown, 5 Vet. App. 268, 271 (1993). 

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The veteran's hearing at his examination at entry into 
service in August 1965 included a measurement of a pure tone 
threshold of 40 decibels at 4000 hertz in August 1965.  This 
meets the threshold for hearing loss disability pursuant to 
38 C.F.R. § 3.385.  This is a notation of hearing loss 
disability upon entry into service, so that the presumption 
of soundness upon entry in service is not for application 
with respect to the right ear.  38 U.S.C.A. § 1111 (West 
2002).  The question for the right ear then becomes whether 
the veteran's pre-service hearing loss disability was 
aggravated during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306

For the left ear, audiometric findings were of pure tone 
thresholds all less than 20 decibels at entry into service.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Accordingly, left ear hearing is presumed to have been sound 
upon entry into service.  38 U.S.C.A. § 1111.

The Board acknowledges the veteran's contention that he was 
exposed to acoustic trauma, in the form of exposure to live 
gunfire, grenades, and other fire-fight noise, during his 
period of combat duty in Vietnam.  The Board regards these 
assertions as highly credible and as corroborated by the 
veteran's service department records the award of two Purple 
Heart Medals.  However, the veteran has not asserted that he 
noted himself to experience hearing loss after exposure to 
these episodes of acoustic trauma.  For example, at his July 
1997 Board hearing, the veteran testified that he did not 
notice himself to have experienced hearing loss during his 
combat service in Vietnam, and that he first noticed a 
hearing loss in 1982 or 1983, which was approximately 15 
years after his discharge from active service.  While it is 
presumed that the veteran experienced acoustic trauma during 
combat duty in Vietnam (38 U.S.C.A. § 1154(b)), the reduced 
evidentiary burden only applies to the question of service 
incurrence (acoustic trauma), and not to the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

Left Ear Hearing Loss

As the veteran's left ear was shown to be sound upon entry 
into service, while the right ear was shown to be unsound, 
different analyses apply in adjudication of the corresponding 
two claims for service connection.  For the left ear, the 
Board notes that no hearing loss disability was shown upon 
entry into service or at discharge from service.  However, 
based on his December 1975 service department medical 
examination, apparently for purposes of reserve duty, the 
evidence does show that the veteran had a left ear hearing 
loss disability at that time, for the reason that he had pure 
tone thresholds of 55 decibels at 3000 hertz and 60 decibels 
at 4000 hertz.  See 38 C.F.R. § 3.385.  VA audiological 
examinations from February 1994, June 1998, and December 
2002, reflect a higher, but relatively stable, degree of 
hearing loss.  In this context, the Board must note that the 
record includes a history, taken from the veteran in June 
1998, of post-service exposure to noise consisting of 
firearms and 30 years of driving trucks as an occupation 
subsequent to service.

From the evidence above, i.e., no left ear hearing loss at 
entry into service, acoustic trauma during service, no left 
ear hearing loss shown at discharge from service, a left ear 
hearing loss disability first shown more than 8 years post-
service, and the veteran's history of post-service noise 
exposure, the RO and the Board ascertained that medical 
expertise was required in order to reach a determination on 
the merits of the veteran's claim for service connection for 
left ear hearing loss.  

The June 1998 VA examiner diagnosed bilateral sensorineural 
hearing loss, having become significantly worse after 
discharge, with additional loss probably not service related.  
However, the examiner did not squarely address the question 
of whether the veteran incurred incurred a degree of left ear 
hearing loss during or as result of an event during his 
period of active service.

Accordingly, the Board requested a subsequent VA examination.  
Based on the evidence of record and his examination and 
history of the veteran taken in December 2002, and 
subsequently in response to a request for clarification and 
elaboration of his examination results, in reports dated 
December 2002 and March 2004, a VA examiner found that that 
even acknowledging the hearing loss shown in December 1975 he 
was unable to find evidence that hearing loss occurred or was 
aggravated in either ear during any period of active duty or 
inactive duty for training; and that it was less likely than 
not that the veteran's hearing loss in the left ear began 
during or was causally related to any incident of active or 
inactive duty for training, to include acoustic trauma.

In sum, while the veteran was exposed to acoustic trauma, as 
well as to excessive noise over a greater period of time 
post-service, the service medical records show no hearing 
loss in the left ear and the medical evidence of record does 
not show such hearing loss until more than 8 years after 
service.  As the only competent opinion weighs against a 
nexus between a current diagnosis of hearing loss of the left 
ear and any incident of service, to include acoustic trauma, 
service connection is not warranted.  

The Board acknowledges the veteran's assertion that he 
currently has left ear hearing loss as a result of combat-
related acoustic trauma he experienced during service.  As 
noted above, as a combat veteran, his exposure to such 
acoustic trauma is not is dispute.  See 38 U.S.C.A. 
§ 1154(b).  However, competent medical evidence is required 
to link current hearing loss to his exposure to acoustic 
trauma during his period of active service.  The veteran, as 
a lay person, is not competent to provide medical opinions, 
and his assertions as to medical diagnosis or causation 
cannot constitute competent medical evidence in support of 
his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claim for 
service connection for left ear hearing loss, the benefit of 
the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b); Also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



Right Ear Hearing Loss

The veteran's pre-enlistment audiological examination showed 
that he had a hearing loss disability, as defined by 
38 C.F.R. § 3.385, upon entry into service.  Therefore, the 
question to be resolved is whether the pre-existing right ear 
hearing loss was aggravated during service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.306.

No increase in right ear hearing disability is shown 
during service in this case.  There is no medical evidence 
to indicate an increase in right ear hearing loss during 
service, and the veteran at his July 1997 Board hearing 
denied having perceived a hearing loss during service, 
notwithstanding his exposure to combat-related acoustic 
trauma.  The presumption of aggravation is applicable only 
if the pre-service disability underwent an increase in 
severity during service.  Davis v. Principi, 276 F.3d 134 
(Fed. Cir. 2002); Hunt, 1 Vet. App. at 292, 296 (1991); 
see also Browder v. Brown, 5 Vet. App. 268, 271 (1993); 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994). 

Notwithstanding the absence of any in-service evidence of an 
increase in severity, because the veteran's right ear hearing 
loss was specific only to the 4000 Hertz range, given the 
multiple marked increased decibel levels upon the first post-
service audiological examination, albeit more than 8 years 
after service, the absence of a separation augiological 
examination (the veteran underwent a whispered and spoken 
voice hearing test at that time, which was reported as 15/15 
or normal), and considering the in-service history of 
acoustic trauma, albeit with a post-service history of 
excessive noise exposure as well, a medical opinion was 
requested to ascertain whether the veteran's pre-existing 
right ear hearing loss was aggravated during service due to 
his in-service exposure to acoustic trauma, in the context of 
current additional hearing loss disability, along with a 
history of post-service noise exposure consisting of the use 
of firearms and a 30 year occupational history of driving 
trucks.  The case was referred to VA physicians for 
examinations and opinions on the issue.  In June 1998, a VA 
examiner opined that the veteran had bilateral sensorineural 
hearing loss, having become significantly worse after 
discharge, with additional loss probably not service related.  
(Emphasis added.)  As this opinion arguably did not squarely 
address whether the veteran had any additional left ear 
hearing loss during service or as a result of his exposure to 
acoustic trauma in service, a second VA examiner's opinion 
was requested. 

Based on the evidence of record and his examination and 
history of the veteran taken in December 2002, and in 
response to a subsequent request for clarification and 
elaboration of his examination results, a VA examiner 
expressed in reports dated in December 2002 and March 
2004, that since there was no evidence from the claims 
file record that the veteran had a worsening of his pre-
existing hearing loss while on active duty, it was his 
opinion that it was less likely than not that the 
veteran's hearing loss was related to military service; 
that even acknowledging the hearing loss shown in December 
1975 he was unable to find evidence that hearing loss 
occurred or was aggravated in either ear during any period 
of active duty or inactive duty for training; and that it 
was less likely than not that the veteran's preexisting 
hearing loss in the right ear was aggravated by acoustic 
trauma during active or inactive duty for training.  It is 
again pertinent to note that, because there is no evidence 
of an increase in severity of right ear hearing loss 
during service, the presumption of aggravation is not 
applicable.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Davis, 
supra. 

In sum, the medical evidence clearly shows that the veteran 
had a hearing loss disability in the right ear upon entry 
onto active duty.  There is no lay or medical evidence to 
show that his pre-existing right ear hearing loss increased 
in severity during service, nor is there any competent 
evidence to show that additional post-service right ear 
hearing loss, first shown more than more than 8 years after 
service, is attributable to any incident of service, to 
include acoustic trauma.  Consequently, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for right ear hearing loss, and that 
service connection for right ear hearing loss is therefore 
not warranted.

The Board acknowledges the veteran's assertion that he 
currently has a degree of right ear hearing loss as a result 
of combat-related acoustic trauma he experienced during 
service.  As noted above, his exposure to such acoustic 
trauma is entirely credible and presumed.  See 38 U.S.C.A. 
§ 1154(b).  However, his right ear hearing loss was clearly 
shown upon his entrance audiological examination and the 
service medical records and only competent opinion evidence 
of record, based upon a review of the relevant medical and 
audiological evidence in the claims file, weighs against a 
finding of aggravation of his right ear hearing loss during 
service.  The veteran, as a lay person, is not competent to 
provide medical opinions, and his assertions as to medical 
diagnosis or causation cannot constitute competent medical 
evidence in support of his claim.  Espiritu, supra.  

As the preponderance of the evidence is against the claim for 
service connection for right ear hearing loss, the benefit of 
the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to service connection for left ear hearing loss 
denied.

Entitlement to service connection for right ear hearing loss 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



